DETAILED ACTION
This is a response to Applicant reply filed on 02/18/2022, and the Examiner’s Amendment entered on 03/03/2022, in which claims 1, 3, and 7 are presented for examination.  Claims 1 and 7 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for Examiner’s Amendment was given after a telephone interview with Applicant Representative Leonard Z. Hua (Reg. No. 69,247).
The application has been amended by the Examiner’s Amendment as follows: 
Please replace ALL CLAIMS with the claim listing in the attached Office Action Appendix (OA APPENDIX).

Allowable Subject Matter
Claims 1, 3, and 7 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks 
It should be noted that the prior art of record discloses the steps of receiving personal data stored on the identity document via the tamper-proof electronic reader and generating a authorized key from an access server as discussed in Office Action.  However, the prior art references individually or in combination fail to disclose using the authorized key to certify a mobile terminal as a second authentication factor to control the opening of the lock, when considered with other limitations of the independent claims 1 and 7, respectively, as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/03/2022